DETAILED ACTION
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informality:

The Office objects to referring to Claim 1 in the body of Claim 8 since Claim 8 is in the form of an independent claim.  It is a best practice to  include all the limitations in the body of an independent claim rather than to refer to other claims. Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Control Unit” in Claims 1-5 & 15-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Claims 9-14 recite a program. Programs not claimed as embodied in computer-readable media are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.03). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “a program,” lacking storage on a medium, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.  

Examiner Suggestion: Replacing the term “a program” with the phrase “a non-transitory computer readable storage media storing a program” may be sufficient to progress the discussion on the above non-statutory subject matter 101 rejection. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claims 9 & 15. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
An information processing device comprising:
a control unit that determines a service content fit for an occupant by acquiring first information from a first sensor installed in a vehicle cabin of a vehicle for detecting the occupant and second information from a second sensor for detecting opening and closing of a door of the vehicle, estimating composition information of the occupant based on the first information that is acquired, estimating mood information of the occupant based on the second information that is acquired, and comparing the composition information and the mood information that are estimated with past data for another occupant in which the composition information and the mood information are associated with a service content received at a service facility.
Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of acquiring, detecting, estimating, and comparing information about a human occupant of a vehicle. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The information processing device, control unit, sensors, and vehicle  in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-8, 10-14, & 16-20 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claim 8 – information processing system – generic computer component that applies instructions to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-12, 14-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot (US20180144369) in view of Shintani (US20180101354).

Claim 1:
Pouliot explicitly teaches:
An information processing device comprising:
(Pouliot) – “The computer system 600 may additionally include a computer-readable storage media reader 624; a communications system 628 (e.g., a modem, a network card (wireless or wired), an infra-red communication device, etc.); and working memory 636, which may include RAM and ROM devices as described above. The computer system 600 may also include a processing acceleration unit 632, which can include a DSP, a special-purpose processor, and/or the like.” (Para 0044)

a control unit that determines a service content fit for an occupant by 
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

acquiring first information from a first sensor installed in a vehicle cabin of a vehicle for detecting the occupant and 
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

second information from a second sensor for detecting opening and closing of a door of the vehicle, 
(Pouliot) – “In step 1008, the occupant assistant 904 collects vehicle-related information from the sensor connectivity manager 966. This information comprises, in addition to the information set forth above, whether the vehicle is in park or in gear (e.g., motion), whether one or more occupants have left the vehicle (e.g. by sensing door openings or closings, by processing an image of the vehicle interior to detect an absent occupant, detecting a change of sensed weight by a seat weight sensor or change of safety belt setting (e.g., open or closed), and the like.” (Para 0087)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

estimating composition information of the occupant based on the first information that is acquired, 
(Pouliot) – “The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)

estimating [mood] information of the occupant based on the second information that is acquired, and 
(Pouliot) – “The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

comparing the composition information and the mood information that are estimated with past data for another occupant in which the composition information and the [mood] information are associated with a service content received at a service facility.
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Pouliot does not explicitly teach:
	mood…mood

Shintani, in the same field of endeavor, teaches:
	mood…mood
 (Shintani) – “A service providing apparatus including an occupant detector configured to detect presence of each of a plurality of occupants in a vehicle and a control unit including a CPU and a memory coupled to the memory, wherein the CPU and the memory are configured to perform: estimating an individual feeling of the each of the plurality of occupants detected by the occupant detector; estimating a general mood representing an entire feeling of the plurality of occupants, based on the estimated individual feeling of the each of the plurality of occupants; deciding a service to be provided to a group of the plurality of occupants, based on the estimated general mood; and outputting a command to provide the decided service.” (Abstract)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot with the mood sensing technology of Shintani. One of ordinary skill in the art would have been motivated to make these modifications because “when the service provided is decided based on the content of occupant conversations…, it is difficult to offer a high degree of satisfaction to car occupants as a group because some of the occupants, for example, those who do not join the conversation, are apt to be displeased with the provided service.” (Shintani Para 0004)

Claim 2:
Pouliot, in combination with the references relied upon in claim 1, teach those respective limitations. Pouliot further teaches:
wherein the control unit estimates the mood information based on the second information
Rejected using the same rationale as Claim 1

when the vehicle arrives at a service facility, and provides the service facility with the service content that is determined and that is fit for the occupant.
(Pouliot) – “The occupant assistant 904, based on received inputs from the automatic vehicle location system 908, social networking system 970, sensed user data 916, sensor connectivity manager 966, user interface 920, authentication system 978, and navigation information 924 received from the map database manager 812, can perform various functions including: proposing one or more destinations or waypoints (such as a restaurant, store, other vendor location, point of interest, etc.) in navigation information provided to an occupant, such as a driver, via the user interface 920; publishing occupant- or vehicle-related information, via a social network, to associated or selected associates of the occupant; collecting occupant- and vehicle-related information (including any of the information described above) and forwarding the collected information to a vendor server, map database manager 812, and/or vehicle database manager 820” (Para 0062)
“In one variation of the first example, the occupant assistant 904 and/or vehicle database manager compares a need, specification, or requirement against a need, specification, or requirement of a vendor in determining whether or not to recommend or suggest the vendor to the selected occupant(s). For example, the occupant assistant 904 determines that the vehicle contains a family of four occupants (two adults and two children). The vehicle 904 directly or via the vehicle database manager, publishes this information to vendors within a selected spatial range of the current vehicle location (e.g., 2 miles).” (Para 0073)
Examiner Note: because the spatial range can be configured as desired, the selected spatial range of a vendor corresponds with arrival at a vendor.

Claim 3:
Pouliot, in combination with the references relied upon in claim 1, teach those respective limitations. Pouliot further teaches:
wherein the control unit estimates the composition information and the mood information based on the first information and the second information, respectively, 
Rejected using the same rationale as Claim 1

when the vehicle departs from a departure place, and 
(Pouliot) – “The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)
“the occupant assistant 904, in step 1000, detects a stimulus, such as any set forth above, and commences execution of the instructions.” (Para 0085)
Examiner Note: The interaction system is capable of coordinating the sensors to operate when the location system senses initial movement.

determines a service facility fit for the occupant based on the composition information and the mood information that are estimated and information on a type of the service facility acquired from the vehicle as a destination option.
(Pouliot) – “The occupant assistant 904, based on received inputs from the automatic vehicle location system 908, social networking system 970, sensed user data 916, sensor connectivity manager 966, user interface 920, authentication system 978, and navigation information 924 received from the map database manager 812, can perform various functions including: proposing one or more destinations or waypoints (such as a restaurant, store, other vendor location, point of interest, etc.) in navigation information provided to an occupant, such as a driver, via the user interface 920” (Para 0062)
“In a second example, the occupant assistant 904, in response to a trigger such as time-of-day, vehicle location, a vehicle being parked, or other stimulus, determines a current location of the vehicle, retrieves a selected occupant or composite profile, causes the map database manager 812 to search the map database 816 for specific information referenced in the selected occupant or composite profile, such as a restaurant, storefront, other vendor location, point of interest, and the like, within a defined spatial range of the vehicle, and, when a map feature matches the specific information, publishes, as a recommendation, rating, or preference of the occupant or group of occupants, via a social networking service to the occupant friends or friends of each member of the group of occupants the located specific information.” (Para 0074)

Claim 4:
Pouliot, in combination with the references relied upon in claim 3, teach those respective limitations. Pouliot further teaches:
wherein the control unit determines a plurality of options for the service facility fit for the occupant, and 
(Pouliot) – “The vehicle 904 directly or via the vehicle database manager, publishes this information to vendors within a selected spatial range of the current vehicle location (e.g., 2 miles). Each of the various vendors reviews its needs, specifications, requirements, or availabilities (e.g., it currently has an open table for a family of four) and responds with this information, possibly including a price discount or other incentive to the vehicle occupants, to select the respective vendor. Likewise, a vendor can review its needs, specifications, requirements, or availabilities and respond with a disincentive to the vehicle occupants to select its nearby vendor location. The response is received by the occupant assistant, which provides the response to one or more of the occupants or assigns a compliance score to each of the responses (based on occupant preferences and the attractiveness of the response to the needs, specifications or requirements of the occupant(s)), filters the various responses based on the assigned scores, and provides a subset of the responses to the one or more occupants. The occupant assistant 904 can, at the request of the one or more occupants, automatically make a reservation with the vendor (e.g., reserve the table).” (Para 0073)

provides the vehicle with route information to the service facility selected by the occupant among the options for the service facility that are determined.
(Pouliot) – “The user interface 920 receives user commands and other input, such as user selections, preferences, and settings that are used in configuring, determining, and selecting vehicle parameters, settings, or operations, such as navigation route selection” (Para 0068)
“When the navigation information is received by the automatic vehicle location system and used by the vehicle itself to configure, determine or select possible routes, it is map information from the map database 816 that is selected based on a request received by the map database manager 812 from the vehicle 120. The request can include the current vehicle location as determined by the automatic vehicle location system 908 and the locations of the user selected waypoints and destination.” (Para 0070)

Claim 6:
Pouliot, in combination with the references relied upon in claim 1, teach those respective limitations. Pouliot further teaches:
wherein the first sensor includes a seating sensor.
(Pouliot) – “When first attempting to use vehicle 204a, user 202a may be detected in vehicle 204a, such as through a sensor in a door, seat, steering wheel, or other location in the car.” (Para 0051)
“The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)

Claim 8:
Pouliot, in combination with the references relied upon in claim 1, teach those respective limitations. Pouliot further teaches:
An information processing system comprising: the information processing device according to claim 1; and
Rejected using the same rationale as Claim 1.

the vehicle that provides the information processing device with the first information and the second information.
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)

Claim 9:
Pouliot explicitly teaches:
A program that causes an information processing device to perform operations including:
(Pouliot) – “The computer system 600 may additionally include a computer-readable storage media reader 624; a communications system 628 (e.g., a modem, a network card (wireless or wired), an infra-red communication device, etc.); and working memory 636, which may include RAM and ROM devices as described above. The computer system 600 may also include a processing acceleration unit 632, which can include a DSP, a special-purpose processor, and/or the like.” (Para 0044)
“The computer system 600 may also comprise software elements, shown as being currently located within a working memory 636, including an operating system 640 and/or other code 644… For example, customized hardware might also be used and/or particular elements might be implemented in hardware, software (including portable software, such as applets), or both.” (Para 0046)

acquiring first information from a first sensor installed in a vehicle cabin of a vehicle for detecting the occupant and 
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

second information from a second sensor for detecting opening and closing of a door of the vehicle, 
(Pouliot) – “In step 1008, the occupant assistant 904 collects vehicle-related information from the sensor connectivity manager 966. This information comprises, in addition to the information set forth above, whether the vehicle is in park or in gear (e.g., motion), whether one or more occupants have left the vehicle (e.g. by sensing door openings or closings, by processing an image of the vehicle interior to detect an absent occupant, detecting a change of sensed weight by a seat weight sensor or change of safety belt setting (e.g., open or closed), and the like.” (Para 0087)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

estimating composition information of the occupant based on the first information that is acquired, 
(Pouliot) – “The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)

estimating [mood] information of the occupant based on the second information that is acquired, and 
(Pouliot) – “The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

comparing the composition information and the mood information that are estimated with past data for another occupant in which the composition information and the [mood] information are associated with a service content received at a service facility.
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Pouliot does not explicitly teach:
	mood…mood

Shintani, in the same field of endeavor, teaches:
	mood…mood
(Shintani) – “A service providing apparatus including an occupant detector configured to detect presence of each of a plurality of occupants in a vehicle and a control unit including a CPU and a memory coupled to the memory, wherein the CPU and the memory are configured to perform: estimating an individual feeling of the each of the plurality of occupants detected by the occupant detector; estimating a general mood representing an entire feeling of the plurality of occupants, based on the estimated individual feeling of the each of the plurality of occupants; deciding a service to be provided to a group of the plurality of occupants, based on the estimated general mood; and outputting a command to provide the decided service.” (Abstract)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot with the mood sensing technology of Shintani. One of ordinary skill in the art would have been motivated to make these modifications because “when the service provided is decided based on the content of occupant conversations…, it is difficult to offer a high degree of satisfaction to car occupants as a group because some of the occupants, for example, those who do not join the conversation, are apt to be displeased with the provided service.” (Shintani Para 0004)

Claim 10:
Rejected using the same rationale as Claim 2

Claim 11:
Rejected using the same rationale as Claim 3

Claim 12:
Pouliot, in combination with the references relied upon in Claim 11, teach those respective limitations. Pouliot further teaches:
determining route information to the service facility selected by the occupant among the options for the service facility that are determined
(Pouliot) – “The vehicle 904 directly or via the vehicle database manager, publishes this information to vendors within a selected spatial range of the current vehicle location (e.g., 2 miles). Each of the various vendors reviews its needs, specifications, requirements, or availabilities (e.g., it currently has an open table for a family of four) and responds with this information, possibly including a price discount or other incentive to the vehicle occupants, to select the respective vendor. Likewise, a vendor can review its needs, specifications, requirements, or availabilities and respond with a disincentive to the vehicle occupants to select its nearby vendor location. The response is received by the occupant assistant, which provides the response to one or more of the occupants or assigns a compliance score to each of the responses (based on occupant preferences and the attractiveness of the response to the needs, specifications or requirements of the occupant(s)), filters the various responses based on the assigned scores, and provides a subset of the responses to the one or more occupants. The occupant assistant 904 can, at the request of the one or more occupants, automatically make a reservation with the vendor (e.g., reserve the table).” (Para 0073)

Remainder of Claim 12 rejected using the same rationale as Claim 4

Claim 14:
Rejected using the same rationale as Claim 6

Claim 15:
Pouliot explicitly teaches:
A vehicle comprising a control unit that determines a service content fit for an occupant by 
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

acquiring first information from a first sensor installed in a vehicle cabin of a vehicle for detecting the occupant and 
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

second information from a second sensor for detecting opening and closing of a door of the vehicle, 
(Pouliot) – “In step 1008, the occupant assistant 904 collects vehicle-related information from the sensor connectivity manager 966. This information comprises, in addition to the information set forth above, whether the vehicle is in park or in gear (e.g., motion), whether one or more occupants have left the vehicle (e.g. by sensing door openings or closings, by processing an image of the vehicle interior to detect an absent occupant, detecting a change of sensed weight by a seat weight sensor or change of safety belt setting (e.g., open or closed), and the like.” (Para 0087)
“With reference to FIG. 8, an on board occupant interaction system 900 in the vehicle 120 is depicted. The interaction system 900 includes an occupant assistant 904 in communication with an automatic vehicle location system 908 and associated satellite location system 912, social networking system 970, sensed user data 916, occupant profile(s) 974, sensor connectivity manager 966 and associated first, second, . . . mth sensors 912A-M, user interface 920, authentication system 978, and navigation information 924.” (Para 0061)

estimating composition information of the occupant based on the first information that is acquired, 
(Pouliot) – “The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)

estimating [mood] information of the occupant based on the second information that is acquired, and 
(Pouliot) – “The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

comparing the composition information and the mood information that are estimated with past data for another occupant in which the composition information and the [mood] information are associated with a service content received at a service facility.
(Pouliot) – “Embodiments can provide an intelligent vehicle that determines that the vehicle interior comprises multiple occupants; identifies the occupants; based on the driving behavior of the vehicle, creates a composite occupant profile associated with the group of plural occupants, the composite occupant profile comprising the identities of the plural occupants and group preferences for various vendor products or services; and, based on the composite occupant profile and received inputs from a user interface, an automatic vehicle location system, and a plurality of sensors in the vehicle, performs one or more actions, such as: (a) proposing one or more vendor products or services for the group of occupants” (Abstract)
“The sensed user data 916 is user or occupant behavior and state information sensed by the on board computer in the vehicle 120, such as current or historical user driving behavior, historical user route, destination, and waypoint preferences, user identities, and the like. This information can be sensed by the first, second, . . . Mth sensor 912A-M. This information can be used by the occupant assistant 904 to develop an occupant profile 974.” (Para 0065)
“The occupant profile 974 can include a variety of occupant information, including occupation, identity, age, sex, biometric information, authentication information, preferences, hobbies, and other interests, socioeconomic status, historic behavior patterns, profiles, visitation and/or transaction history with one or more vendors, nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), Internet search history, social networking memberships and relationships, (e.g., friends), credit card and other financial information, electronic calendar information (e.g., Outlook™), medical information and history, and other information.” (Para 0066)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Pouliot does not explicitly teach:
	mood…mood

Shintani, in the same field of endeavor, teaches:
	mood…mood
(Shintani) – “A service providing apparatus including an occupant detector configured to detect presence of each of a plurality of occupants in a vehicle and a control unit including a CPU and a memory coupled to the memory, wherein the CPU and the memory are configured to perform: estimating an individual feeling of the each of the plurality of occupants detected by the occupant detector; estimating a general mood representing an entire feeling of the plurality of occupants, based on the estimated individual feeling of the each of the plurality of occupants; deciding a service to be provided to a group of the plurality of occupants, based on the estimated general mood; and outputting a command to provide the decided service.” (Abstract)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot with the mood sensing technology of Shintani. One of ordinary skill in the art would have been motivated to make these modifications because “when the service provided is decided based on the content of occupant conversations…, it is difficult to offer a high degree of satisfaction to car occupants as a group because some of the occupants, for example, those who do not join the conversation, are apt to be displeased with the provided service.” (Shintani Para 0004)

Claim 16:
Rejected using the same rationale as Claim 2

Claim 17:
Rejected using the same rationale as Claim 3


Claim 18:
Rejected using the same rationale as Claim 4

Claim 20:
Rejected using the same rationale as Claim 6

Claim(s) 5, 13, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot (US20180144369) in view of Shintani (US20180101354) further in view of Beaurepaire (US20200079385).

Claim 5:
Pouliot, in combination with the references relied upon in claim 3, teach those respective limitations. Pouliot does not teach the following limitation. However Shintani further teaches:
[wherein the control unit determines information on an autonomous driving state] fit for the mood information that is estimated and provides the information to the vehicle.
(Shintani) – “A service providing apparatus including an occupant detector configured to detect presence of each of a plurality of occupants in a vehicle and a control unit including a CPU and a memory coupled to the memory, wherein the CPU and the memory are configured to perform: estimating an individual feeling of the each of the plurality of occupants detected by the occupant detector; estimating a general mood representing an entire feeling of the plurality of occupants, based on the estimated individual feeling of the each of the plurality of occupants; deciding a service to be provided to a group of the plurality of occupants, based on the estimated general mood; and outputting a command to provide the decided service.” (Abstract)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot with the mood sensing technology of Shintani. One of ordinary skill in the art would have been motivated to make these modifications because “when the service provided is decided based on the content of occupant conversations…, it is difficult to offer a high degree of satisfaction to car occupants as a group because some of the occupants, for example, those who do not join the conversation, are apt to be displeased with the provided service.” (Shintani Para 0004)

Shintani does not teach:
wherein the control unit determines information on an autonomous driving state

Beaurepaire, in the same field of endeavor, teaches:
wherein the control unit determines information on an autonomous driving state
(Beaurepaire) – “to provide for a more comfortable driving experience, the system 100 can monitor the driving behavior (e.g., speeds, acceleration rates, braking rates, speed on curves, following distances, and/or the like) of a user as the user drives a vehicle. This driving behavior data can then be used to configure the driving style of a vehicle carrying the corresponding user to provide a more “humanized” driving experience (e.g., a driving style that more closely matches the driving behavior of the user).” (Para 0039)
“Therefore, there is need for an approach for generating an using a passenger-based driving profile of a vehicle (e.g., an autonomous vehicle or other vehicle in which a user is not actively driving).” (Para 0002)
Examiner Note: Driving behavior data corresponds to driving state.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot and the mood sensing technology of Shintani with the passenger-based driving profile of Beaurepaire. One of ordinary skill in the art would have been motivated to make these modifications because “autonomous vehicles are able to safely operate using operational parameters (e.g., vehicle speed, acceleration rate, braking rate, lateral acceleration, etc.) that can often exceed what is a comfortable driving experience for a user.” (Beaurepaire Para 0037)

Claim 13: 
Pouliot, in combination with the references relied upon in claim 11, teach those respective limitations. Pouliot does not teach the following limitation. However Shintani further teaches:
[wherein the operations include determining information on an autonomous driving state] fit for the mood information that is estimated, and 
(Shintani) – “A service providing apparatus including an occupant detector configured to detect presence of each of a plurality of occupants in a vehicle and a control unit including a CPU and a memory coupled to the memory, wherein the CPU and the memory are configured to perform: estimating an individual feeling of the each of the plurality of occupants detected by the occupant detector; estimating a general mood representing an entire feeling of the plurality of occupants, based on the estimated individual feeling of the each of the plurality of occupants; deciding a service to be provided to a group of the plurality of occupants, based on the estimated general mood; and outputting a command to provide the decided service.” (Abstract)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot with the mood sensing technology of Shintani. One of ordinary skill in the art would have been motivated to make these modifications because “when the service provided is decided based on the content of occupant conversations…, it is difficult to offer a high degree of satisfaction to car occupants as a group because some of the occupants, for example, those who do not join the conversation, are apt to be displeased with the provided service.” (Shintani Para 0004)

Shintani does not teach:
wherein the control unit determines information on an autonomous driving state… providing the vehicle with the information on the autonomous driving state that is determined.

Beaurepaire, in the same field of endeavor, teaches:
wherein the control unit determines information on an autonomous driving state
(Beaurepaire) – “to provide for a more comfortable driving experience, the system 100 can monitor the driving behavior (e.g., speeds, acceleration rates, braking rates, speed on curves, following distances, and/or the like) of a user as the user drives a vehicle. This driving behavior data can then be used to configure the driving style of a vehicle carrying the corresponding user to provide a more “humanized” driving experience (e.g., a driving style that more closely matches the driving behavior of the user).” (Para 0039)
“Therefore, there is need for an approach for generating an using a passenger-based driving profile of a vehicle (e.g., an autonomous vehicle or other vehicle in which a user is not actively driving).” (Para 0002)

providing the vehicle with the information on the autonomous driving state that is determined.
(Beaurepaire) – “after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101” (Abstract)
Examiner Note: Passenger profile data is provided by the system to the vehicle in order to adapt driving style.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot and the mood sensing technology of Shintani with the passenger-based driving profile of Beaurepaire. One of ordinary skill in the art would have been motivated to make these modifications because “autonomous vehicles are able to safely operate using operational parameters (e.g., vehicle speed, acceleration rate, braking rate, lateral acceleration, etc.) that can often exceed what is a comfortable driving experience for a user.” (Beaurepaire Para 0037)



Claim 19:
Rejected using the same rationale as Claim 5.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot (US20180144369) in view of Shintani (US20180101354) further in view of Oualkadi (US20080046153).

Claim 7:
Pouliot, in combination with the references relied upon in claim 1, teach those respective limitations. Pouliot further teaches:
wherein the second information 
Rejected using the same rationale as Claim 1.

Pouliot does not teach:
includes acceleration of the door accompanying the opening and the closing of the door.

Oualkadi, in the same field of invention, teaches:
includes acceleration of the door accompanying the opening and the closing of the door.
(Oualkadi) – “The present invention relates to an apparatus and a method for controlling a vehicle flap or a vehicle door, the apparatus having a housing, a first end of which is pivotably coupled to one of the following: a vehicle flap or a vehicle door and a vehicle frame, and a second end of which is pivotably coupled to the other one of the following: a vehicle flap or a vehicle door and a vehicle frame, a drive control device which is arranged on the housing, and at least one sensor which is in the form of an acceleration sensor. An abovementioned apparatus and a method, in which simple and reliable movement as well as detection and evaluation of the movement may be ensured, is provided by virtue of the acceleration sensor being arranged on the housing, and the acceleration sensor detecting the acceleration of the vehicle flap or vehicle door.” (Abstract)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the intelligent vehicle of Pouliot and the mood sensing technology of Shintani with the vehicle door control device of Oualkadi. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide a control apparatus for simple and reliable movement of a vehicle flap or a vehicle door of a motor vehicle of the type described above.” (Oualkadi Para 0008)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667  


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667